*369On Motion to Correct Record on Appeal

Per Curiam:

This matter is before us on motion of the appellant for an order correcting the record on appeal. Appellant contends that certain photographs which form a part of the record are defective and do not truthfully represent their subjects. They seek an order requiring that the negatives be delivered up and proper prints made therefrom.
The defects, if they exist, were in existence at the time the photographs were received in evidence. The correction of the record which this court may order is for the purpose of assuring that it truly discloses what occurred in the court below. Appellant’s contention goes not to the accuracy or completeness of the record but to the admissibility of certain evidence it contains. This is not a proper case for the exercise of our power to correct the record.
Motion denied.